Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on November 22, 2021 is acknowledged.  Claims 1-30 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse administration 1 minute post incision from List I, the wound being an incision from List II and full length SHELδ26A in the response filed November 22, 2021.  Claims 18, 21, 28 and 30 are withdrawn from consideration as being drawn to a non-elected invention/species.
Claims 1-17, 19-20, 22-27 and 29 are examined on the merits of this office action. 

Claim Objections
Claim 2 is objected to for the following informality: Claim 2 contains two periods and one period should be removed.

Claim 29 is objected to for the following informality: Claim 2 contains a period in line 3 which should be removed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is dependent on claim 1.  Claim requires that the tropoelastin be administered “along a length of the incision site”.  Claim 12 claims “The method of Claim 1, wherein the composition is administered as an injection directly into the incision site, beneath the incision site or the area of skin around the incision site, and/or along a length of the incision site.”  Claim 11 requires that the tropoelastin is administered along a length of the incision and thus the “and/or” raises ambiguity because administering along the length is not optional.  Applicant should clarify this point of confusion.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 is dependent on claim 1.  Claim requires that the tropoelastin be administered “along a length of the incision site”.  Claim 12 claims “The method of Claim 1, wherein the composition is administered as an injection directly into the incision site, beneath the incision site or the area of skin and/or along a length of the incision site.”  The limitation of along the length of the incision site is already required by instant claim 1 and thus, the limitation of “or along a length of the incision site” does not further limit instant claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim(s) 1, 4-11, 17, 20, 22-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mithieux (US20140235547 A1).
Mithieux discloses “A method of providing elasticity to the skin of an individual, the method including the following steps: defining a treatment area on the skin of the individual, wherein the treatment area is an area of skin m which elasticity is to be provided injecting a tropoelastin composition into skin tissue within the treatment area so as to establish an amount of tropoelastin within the treatment area that is increased relative to skin outside the treatment area…” (see claim 1).  Mithieux further teaches improving the elastic profile in scarred tissue via administering tropoelastin (see paragraph 0041, see claim 14).  Please note that applicants define prevention as “The terms "prevent", "prevention", or "preventing" as used herein refer to a suppression or a reduction, either temporarily or permanently, in the onset of a clinical symptom of a condition such as a scar… Prevention of scars or keloids by the compositions disclosed herein includes a decrease in the size, shape, thickness, and/or color of the scar or keloid as compared to skin not treated with the compositions” (see paragraph 0081 of PgPUB).  Thus, prevention does not require that the patient not have a scar.  Mithieux further teaches applying the tropoelastin to an excisional wound (see paragraph 0210) which would meet the limitations of applying to an area that comprises an incision given that an excisional wound requires an incision.  Regarding claim 20, as stated above, creating an excisional wound on the Pigs back would require that an incision be made. Regarding the limitation of “preventing scarring in an area of the skin”, Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).
Regarding claims 1 and 12, Mithieux teaches applying covering the wound with tropoelastin but does not specifically teach along a length of the incision.  However, one of ordinary skill in the art would 
Regarding claim 4, Mithieux teaches 0.5 to 200 mg/ml tropoelastin (see claim 3) and describes an example wherein 100 mg/mL tropoelastin was used (see paragraph 0073).
Regarding claims 5 and 7, Mithieux teaches wherein the composition comprises hyaluronic acid and at a concentration of 0.25-1% crosslinked to tropoelastin (see paragraph 0130).  
Regarding claim 8, Mithieux teaches “In certain embodiments, the tropoelastin in the composition may be cross linked to derivatised hyaluronic acid (HA). The cross-linking of the tropoelastin to a molecule such as hyaluronic acid may help to maintain the tropoelastin at the implant site according to the current invention. The composition may have from 5 to 100 mg/ml tropoelastin+0.1% to 2% HA cross-linker, preferably from 10 to 50 mg/ml tropoelastin and 0.25% to 1% HA cross-linker. Suitable formulations for the invention may include from 10 to 30 mg/ml tropoelastin cross-linked to from 0.25% to 1% HA cross-linker”.
Regarding claims 9-10, Mithieux teaches treatment volumes of 20-30 uL (see paragraphs 0217 and 0102) and 27 G needles (see paragraph 0102).
Regarding claim 11, Mithieux teaches wherein the injection can be made via a device (see paragraph 0160).
Regarding claim 17, the subjects underwent surgery to create the wound thus meeting the limitations that an incision was made during surgery (see paragraph 0210).
Regarding claim 22, a subject with a wound would be considered a subject prone to keloid type scarring given that anyone can develop keloid type scarring.
Regarding the limitations of “prevents formation of scar coloration” (claim 23); prevents red, purple, dark brown or white scarring (claim 24); Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or 
Regarding claim 27, Mithieux further teaches applying the tropoelastin to an excisional wound (see paragraph 0210) which would meet the limitations of applying to an area that comprises an incision given that an excisional wound requires an incision.  As stated above, Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or scar coloration) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).
Regarding claim 6, Mithieux teaches administering monomeric tropoelastin (see paragraph 0125) and also teaches that the preferable tropoelastin is SHELδ26A.

Claim(s) 1-17, 19-20, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mithieux (US20140235547 A1) as applied to claims 1, 4-11, 17, 20, 22-24, 27  in view of Hu (Plast.Reconstr. Surg. 141: 646, 2018).
The teachings of Mithieux are described in the above rejection.  Mithieux is silent to administering the composition being administered at a certain time point after the skin as been incised and the composition is injected about 0.1 cm away from the incision (injection around the incision site).
However, Hu teaches injecting botulinum toxin .5 cm away from a surgical incision (on both sides) to improve appearance of a scar (see abstract, and “study procedures”).  Hu teaches that the tension acting on the wound edges is a major fact in the appearance of scars (see “potential mechanism”).  Hu teaches injection immediately before skin closure or after skin closure up to 9 days (see “page 648. “Injection time and Dose”).  Hu teaches injection right after wound closure.
It would have been obvious before the effective filing date of the claimed invention to administer the tropoelastin .5 cm away from the wound to achieve optimal elastin formation and elasticity (reduction of tension) surrounding the site of the wound which has been shown to contribute to scar formation and appearance.  There is a reasonable expectation of success given that Hu teaches injection with agents that reduce tension around the site of wound is beneficial.

Furthermore, it would have been obvious before the effective filing date of the claimed invention to administer the tropoelastin .5 cm away from created by a surgical incision to achieve optimal elastin formation and elasticity (reduction of tension) surrounding the site of the wound which has been shown to contribute to scar formation and appearance.  There is a reasonable expectation of success given that Hu teaches injection with agents that reduce tension around the site of wound is beneficial and Mithieux teaches tropoelastin injections increases elastin formation and skin elasticity all of which is beneficial in treating and improving appearance of scars.
Regarding claim 26, the subjects underwent surgery to create the wound thus meeting the limitations that an incision was made during surgery (see paragraph 0210).



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654